*585"[T]he purpose of an award of pendente lite relief in a matrimonial action is to 'tide over the more needy party, not to determine the correct ultimate distribution’ ” (Roach v Roach, 193 AD2d 660, quoting Yecies v Yecies, 108 AD2d 813, 814). Thus, ''[modifications of pendente lite awards should rarely be made by an appellate court and then only under exigent circumstances such as where a party is unable to meet his or her financial obligations or justice otherwise requires” (Zeitlin v Zeitlin, 209 AD2d 613, 614).
The record does not support the husband’s claim that the award is so prohibitive as to prevent him from meeting his own financial obligations. Accordingly, any perceived inequities in the award are best remedied by a speedy trial, where the financial circumstances of the parties can be fully explored (see, Roach v Roach, supra, at 661). Bracken, J. P., Rosenblatt, Miller and Friedmann, JJ., concur.